Citation Nr: 0923802	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-34 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a hearing at the RO in January 2009.  
A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  A claimed non-combat stressor, 
as in this case, must be verified, and the Veteran's 
uncorroborated testimony is not sufficient to verify a non-
combat stressor.  Cohen v. Brown, 10 Vet. App. at 146-47.

The Veteran requests service connection for PTSD based on his 
experiences in the Coast Guard in September 1967 in a failed 
rescue attempt of a cabin cruiser during Hurricane Dora in 
which three members of a family died.  He stated that he 
commanded the Atlantic City Coast Guard station's 44-foot 
motor boat, CG44333, during the mission.  He also noted that 
the husband and father of the three family members who died 
essentially filed negligence charges against him and the 
other Coast Guard personnel involved in the search.  He 
stated that a Commander from Coast Guard District 3 (now 
District 5) conducted an investigation, took a lengthy 
statement from the Veteran, and subsequently cleared all the 
Coast Guard personnel in a report.  

In February 2009, the National Archives and Records 
Administration (NARA) responded to the RO's request for 
information that log books for CG44333 could not be located.  
Searches of other Coast Guard records also yielded negative 
results.  However, the Veteran submitted a newspaper article 
from The Sunday Bulletin reporting that three members of a 
family did in fact die during a hurricane in September 1967 
and that 60 members of the Coast Guard participated in the 
rescue attempt.  

Another request for these records should be attempted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Advise the Veteran that he can submit 
"buddy statements" containing verifiable 
information regarding the September 1967 
rescue attempt.

2.  Arrange for exhaustive development to 
complete the record.  Contact the U.S. 
Army & Joint Services Records Research 
Center (JSSRC), and the Office of 
Information Management of the Commandant, 
U.S. Coast Guard, in Washington, DC, to 
determine any information regarding the 
September 1967 rescue attempt for the 
Veteran's unit are at either location; and 
determine whether any civilian complaints 
and/or Coast Guard investigations were 
made regarding the incident.  If none of 
the above-sought records are available, 
conduct a subsequent search of any records 
maintained at the Coast Guard Atlantic 
Area Command and Fifth Coast Guard 
District, both headquartered in 
Portsmouth, Virginia.  A copy of the 
newspaper article should be submitted with 
any request for information.  A notation 
describing the extent of any search 
conducted should be made a part of the 
Veteran's claims file.  If any further 
development is deemed necessary based on 
evidence received, the RO should arrange 
for such development.

3.  Then re-adjudicate the claim.  If it 
remains denied, issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

